In the United States Court of Federal Claims
                                   No. 13-161C
                              (Filed March 24, 2014)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                   *
ROY SMITH, on his own behalf       *
and for others similarly situated, *
                                   *
                 Plaintiff,        *
                                   *
           v.                      *
                                   *
THE UNITED STATES,                 *
                                   *
                 Defendant.        *
                                   *
* * * * * * * * * * * * * * * * * *

                                      ORDER

       Before the Court is defendant’s motion to transfer pursuant to Rule 12(b)(1)
of the United States Court of Federal Claims. The government argues that our
court lacks jurisdiction over Fair Labor Standards Act (FLSA) claims such as the
one brought by the plaintiff, under its reading of the Supreme Court’s decision in
United States v. Bormes, 133 S. Ct. 12, 18 (2012). The undersigned has rejected this
argument in an unrelated matter, see Farzam v. United States, 13-075C, 2013 WL
5819273 (Fed. Cl. Oct. 29, 2013), and the Federal Circuit last week found that this
Court’s interpretation of Bormes was the correct one, see Abbey v. United States, No.
2013-5009, slip op. at 10–17 (Fed. Cir. March 21, 2014). As the decisions of the
Federal Circuit are binding on this court, see Crowley v. United States, 398 F.3d
1329, 1335 (Fed. Cir. 2005), the government’s motion to transfer is DENIED.

      The stay of proceedings in this case pending the resolution of the motion to
transfer is now LIFTED. The government shall file its response to the plaintiff’s
motion for conditional class certification on or by Monday, April 7, 2014.

IT IS SO ORDERED.

                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge